DETAILED ACTION
In response to remarks filed on 30 July 2021
Status of Claims
Claims 1-5 and 7-20 are pending;
Claims 1 and 7 are currently amended;
Claims 2-5 and 8-20 were previously presented;
Claim 6 is cancelled;
Claims 1-5 and 7-20 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 30 July 2021 have been fully considered and they are not persuasive. Regarding claim 1, examiner contends that “limiting productive movement” is a broad term and under the broadest reasonable interpretation stopping the blade would be limiting such movement. Applicant cites the specification where the term is explained but examiner cannot bring limitations from the specification into the claims and therefore applicant should make the term clear in the claim to accordingly limit how the term is interpreted. Regarding claim 11, examiner contends that Krause states that the desired positions can be in a portion of #106 in a general sense. The edges of the cutting edge of the blade are shown as desired positions but as examples. If the desired position is determined to be at the bottom edge of #106 where cutting edge #108 is attached (since the desired position can be at any portion of #106 as Paragraph 0026 indicates) then the sensor would still be able of obtaining distance A up to this edge regardless of whether the cutting edge of the blade is attached or not. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krause et al (U.S. Patent Application Publication No. 2011/0213529) alone.
As to Claim 1, Krause discloses a method for measuring wear of a cutting edge of a blade of a work vehicle, the method comprising:
Measuring a calibration position measurement of the blade (#106) with the cutting edge (#108) attached thereto, while the blade is in a measurement position with a blade position sensor system (#300, #302) of the work vehicle (Figure 4 and 5);
Measuring a blade position measurement of the blade (#106) in the measurement position with the blade position sensor system (#300, #302) of the work vehicle at a later point in time (Figure 4 and 5); and
Upon comparison of the blade position measurement to the calibration position measurement, determining a wear condition of the cutting edge of the blade (Paragraphs 0030 and 0031).
	Krause does not explicitly disclose determining whether the wear condition is either acceptable wherein the cutting edge does not require replacement or unacceptable wherein the cutting edge does require replacement and limiting productive movement of the blade when the unacceptable wear condition is satisfied. However, one of ordinary skill in the art would recognize that since the apparatus of Krause detect changes in the cutting edge due to wear it can be determined whether the wear is acceptable when is minimal and unacceptable when it is excessive and one of ordinary skill in the art would also limit productive movement -i.e. would stop the blades- of the blade when the unacceptable wear condition is satisfied. Therefore, at the time of the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to determine whether the wear condition is either acceptable wherein the cutting edge does not require replacement or unacceptable wherein the cutting edge does require replacement and limiting productive movement of the blade when the unacceptable wear condition is satisfied. The motivation would have been to ensure optimal performance of the work vehicle. Accordingly, Krause as modified teaches determining a wear condition of the cutting edge of the blade as either acceptable wherein the cutting edge does not require replacement or unacceptable 
As to Claim 2, Krause as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Krause as modified also teaches wherein the determining the wear condition of the cutting edge includes calculating an amount the cutting edge has worn (The method step is capable of being perform in view of the structure by comparing the initial shape and the later shape).
As to Claim 3, Krause as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Krause as modified wherein the determining the acceptable wear condition of the cutting edge of the blade when the blade position measurement less an acceptable wear to the cutting edge amount is less than the blade calibration position measurement (It is inherent that a threshold must be established to device whether the wear condition is excessive or not).
As to Claim 4, Krause as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Krause as modified further comprising sending a warning signal to the work vehicle when the unacceptable wear condition is satisfied (Paragraph 0015).
As to Claim 5, Krause as modified teaches the invention of Claim 4 (Refer to Claim 4 discussion). Krause as modified wherein the warning signal is a message displayed on a display mechanism of the work vehicle (Paragraph 0015).
As to Claim 7, Krause as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Krause as modified wherein the productive movement of the blade is not enabled when the unacceptable wear condition is satisfied (The method step is capable of being performed with the structure by stop using the blade if wear is excessive).
As to Claim 8, Krause as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Krause as modified wherein the blade position measurement includes resting the blade on a ground plane (The method step is capable of being performed in view of the structure since the blade can be lowered until touching the ground).
As to Claim 9, Krause as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Krause as modified further comprising communicating the blade wear measurement to a grade control system to adjust one or more of a slope, an angle, or an elevation of the blade (Paragraph 0018).
Claim 10, Krause as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Krause as modified further comprising moving the blade, with the cutting edge attached, to the measurement position (Paragraph 0018).
As to Claim 11, Krause discloses a method for measuring wear of a cutting edge of a blade of a work vehicle, the method comprising:
Measuring a calibration position measurement of the blade (#106), without the cutting edge attached thereto (Paragraph 0026 discloses that the desired position measurement can be in cutting edge #108 but also it can be in a portion of blade #106. Therefore, the measurement can be taken without the cutting edge #108 attached to the blade), while the blade is in a measurement position with a blade position sensor system (#300, #302) of the work vehicle;
Measuring a blade position measurement of the blade (#106), with the cutting edge (#108) attached thereto, while the blade is in the measurement position with the blade position sensor system (#300, #302) of the work vehicle at a later point in time; and
Upon comparison of the blade position measurement to the calibration position measurement, determining a wear condition (Paragraphs 0030, 0031).
Krause does not explicitly disclose determining whether the wear condition is either acceptable wherein the cutting edge does not require replacement or unacceptable wherein the cutting edge does require replacement. However, one of ordinary skill in the art would recognize that since the apparatus of Krause detect changes in the cutting edge due to wear it can be determined whether the wear is acceptable when is minimal and unacceptable when it is excessive. Therefore, at the time of the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to determine whether the wear condition is either acceptable wherein the cutting edge does not require replacement or unacceptable wherein the cutting edge does require replacement. The motivation would have been to ensure optimal performance of the work vehicle. Accordingly, Krause as modified teaches determining a wear condition of the cutting edge of the blade as either acceptable wherein the cutting edge does not require replacement or unacceptable wherein the cutting edge does require replacement.
As to Claim 12, Krause as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Krause as modified also teaches wherein the determining the unacceptable wear condition of 
As to Claim 13, Krause as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Krause as modified also teaches wherein the determining the acceptable wear condition of the cutting edge of the blade includes the blade calibration position measurement plus a tolerance margin being less than the blade position measurement (It is inherent that a threshold must be established to device whether the wear condition is excessive or not).
As to Claim 14, Krause as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Krause as modified also teaches further comprising sending a warning signal to the work vehicle when the unacceptable wear condition is satisfied; and displaying the warning signal on a display mechanism of the work vehicle (Paragraph 0015).
As to Claim 15, Krause as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Krause as modified also teaches further comprising limiting productive movement of the blade when the unacceptable wear condition is satisfied (The method step is capable of being performed with the structure by stop using the blade if wear is excessive).
As to Claim 16, Krause as modified teaches the invention of Claim 15 (Refer to Claim 15 discussion). Krause as modified also teaches wherein the productive movement of the blade is not enabled when the unacceptable wear condition is satisfied (The method step is capable of being performed with the structure by stop using the blade if wear is excessive).
As to Claim 17, Krause as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Krause as modified also teaches wherein the blade position measurement includes resting the blade on a ground plane (The method step is capable of being performed in view of the structure since the blade can be lowered until touching the ground).
As to Claim 18, Krause as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Krause as modified also teaches further comprising determining a wear value from the wear condition; and communicating the wear value to a grade control system to adjust one or more of a slope, an angle, or an elevation of the blade (Paragraph 0018).
Claim 19, Krause as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Krause as modified also teaches wherein the determining the wear condition of the cutting edge includes calculating an amount the cutting edge has worn (The method step is capable of being perform in view of the structure by comparing the initial shape and the later shape).
As to Claim 20, Krause as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Krause as modified also teaches wherein the determining the unacceptable wear condition of the cutting edge of the blade includes the blade position measurement less an acceptable wear amount to the cutting edge being greater than the calibration position measurement (It is inherent that a threshold must be established to device whether the wear condition is excessive or not).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501.  The examiner can normally be reached on Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EDWIN J TOLEDO-DURAN/             Primary Examiner, Art Unit 3678